DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments with respect to claims 1-6, 12-15, 25-29, 31-36, 41-43, 45-51, 57-58, 62-63 and 66 have been considered but are moot in view of the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6, 12-15, 25-29, 31-36, 41-43, 45-51, 57-58, 62-63 and 63 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kouroussis et al. US 2011/0071695 in view of Ma et al. US 6,269,010.

Regarding claim 1, Kouroussis discloses a power control circuit (Fig. 2) having an input side (Utility Supply) and an output side (non-critical loads), the power control circuit connectable on the input side to AC mains (Utility Supply) and connectable on the output side to a non-critical load (non-critical loads), the power control circuit (Fig. 2) adapted to receive power from the AC mains when connected.
Kouroussis fails to disclose the power control circuit adapted to deliver power to the AC mains to reduce voltage fluctuations of the AC mains, wherein the AC mains has a dynamically changing non-zero power profile and wherein the reduce voltage fluctuations of the AC mains comprises modulating power provided to the non- critical load in order to follow the dynamically changing power profile of the AC mains.
In the same field of endeavor, Ma teaches the power control circuit (Fig. 1) adapted to deliver power to the AC mains (22)(Fig. 1) to reduce voltage fluctuations of the AC mains (see col. 5, lines 29-33, minimizing voltage error), wherein the AC mains (22) has a dynamically changing non-zero power profile (VFD or ASD are controlling the frequency to adjust power from 50%-100%) and wherein the reduce voltage fluctuations of the AC mains (see col. 5, lines 29-33) comprises modulating power provided to the non- critical load (40)(Fig. 1)(interpreted as a load as per disclosed in the specification) in order to follow the dynamically changing power profile of the AC mains (22).


Regarding claim 2, Kouroussis discloses the power absorbed and delivered by the power control circuit includes reactive power, or active power, or both (power factor comprises both reactive and active components).

Regarding claim 3, Kouroussis discloses the power control circuit maintains the AC mains at a nominal supply voltage (Utility Supply).

Regarding claim 4, Kouroussis discloses the non-critical load has a load voltage and the power control circuit  (energy management system) provides an auxiliary voltage such that the vectorial sum of the load and auxiliary voltages equal the nominal supply voltage (Utility Supply).

Regarding claim 5, Kouroussis discloses the non-critical load has a load current (see paragraph 16) and the auxiliary voltage is at a phase angle perpendicular to the load current (see paragraph 67, at the maximum pf, the phase angle is perpendicular).

Regarding claim 6, Kouroussis discloses the power control circuit (Fig. 2) is further adapted to deliver power to the load to reduce voltage fluctuations of the AC mains (see paragraph 66, optimizing power factor and THD reduces voltage fluctuations).

Regarding claim 12, Kouroussis discloses a power controller (energy management system) for absorbing and delivering power thereby enabling the power control circuit (Fig. 2) to absorb and deliver power.

Regarding claim 13, Kouroussis discloses the power controller (energy management system) absorbs and delivers reactive power, or active power, or both (power factor correction).

Regarding claim 14, Kouroussis discloses the power controller is a reactive power controller (see paragraph 8).

Regarding claim 15, Kouroussis discloses the power controller (energy management system) is connected in series with the AC mains and the non-critical load (non-critical loads).

Regarding claim 25, Kouroussis discloses the power controller includes a power inverter (Fig. 4) and an energy storage element (see paragraph 8).

Regarding claim 26, Kouroussis discloses the energy storage element is a capacitor or an inductor (see paragraph 8).

Regarding claim 27, Kouroussis discloses the power inverter has at least two levels (see Fig. 4).

Regarding claim 28, Kouroussis discloses the power inverter is a pulse-width modulation power inverter (see Fig. 4).

Regarding claim 29, Kouroussis discloses a voltage controller for detecting the voltage of the AC mains (Utility Supply) and providing a voltage control signal based on whether the voltage of the AC mains is above or below a nominal supply voltage (power factor correction), the power control circuit  (Energy Management System) referring to the voltage control signal to absorb or deliver power when the voltage of the AC mains (power factor correction, see paragraph 66) is above or below the nominal supply voltage, thereby maintaining the AC mains (Utility Supply) at the nominal supply voltage.

Regarding claim 31, Kouroussis discloses the voltage controller is a proportional-integral controller or a lead-lag compensator (see paragraph 7).



Regarding claim 33, Kouroussis discloses the voltage controller forms part of the power controller (Energy Management System).

Regarding claim 34, Kouroussis discloses the non-critical load (non-critical loads) has a load voltage, and the power control circuit includes a synchronization network (see paragraph 72) for detecting a phase angle of the AC mains (Utility Supply) and providing a synchronization signal, the power control circuit (Energy Management System) referring to the synchronization signal to provide an auxiliary voltage at an appropriate phase angle (see paragraph 60, cos(α)) such that the vectorial sum of the load and auxiliary voltages equal a nominal supply voltage, thereby maintaining the AC mains at the nominal supply voltage (power factor correction).

Regarding claim 35, Kouroussis discloses the synchronization signal (see paragraph 72) is provided to a power controller for absorbing and delivering power to enable the power control circuit to provide the auxiliary voltage at the appropriate phase angle (see paragraph 60).



Regarding claim 41, Kouroussis discloses the non-critical load is a hot water heater or a lighting load (see paragraph 32).

Regarding claim 42, Kouroussis discloses the power control circuit (Fig. 2) is provided integrally with the non-critical load (non-critical load).

Regarding claim 43, Kouroussis discloses a bypass circuit having a bypass switch (see paragraph 14) operable to connect the AC mains directly to the non- critical load (non-critical load) through the bypass circuit.

Regarding claim 45, Kouroussis discloses the AC mains (Supply Utility) is generated by one or more dynamically changing renewable energy sources (see paragraph 48).

Regarding claim 46, Kouroussis discloses a method, comprising: providing a power control circuit (Fig. 2) having an input side (Utility Supply) and an output side (non-critical load), the power control circuit connected on the input side to AC mains (Utility Supply) at a distribution level and connected on the output side to a non-critical load (non-critical load).

In the same field of endeavor, Ma teaches reducing voltage fluctuations (see col. 5, lines 29-33, minimizing voltage error with compensator 47)(Fig. 1) of the AC mains (22)(Fig. 1) when connected, wherein the reducing comprises: storing power (storing power in Ci)(Fig. 1) from the AC mains; and delivering the power to the AC mains (22), wherein the AC mains has a dynamically changing non-zero power profile (VFD or ASD frequency are controlling the frequency to adjust power from 50% to 100%) and wherein the reducing further comprises modulating power provided to the non-critical load (40)(Fig. 1)(interpreted as a load as per disclosed in the specification) in order to follow the dynamically changing power profile of the AC mains (22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use reducing voltage fluctuations of the AC mains when connected, wherein the reducing comprises: storing power from the AC mains; and delivering the power to the AC mains, wherein the AC mains has a dynamically changing non-zero power profile and wherein the reducing further comprises modulating power provided to the non-critical load in order to follow the dynamically changing power profile of the AC mains in Kouroussis, as taught by Ma, in order to improve stability of the control loop.

Regarding claim 47, Kouroussis discloses the power being absorbed and being delivered includes reactive power, or active power, or both (see paragraph 66, power factor correction).

Regarding claim 48, Kouroussis discloses maintaining the AC mains at a nominal supply voltage (power supply correction).

Regarding claim 49, Kouroussis discloses the non-critical load (non-critical load) has a load voltage and the method includes providing an auxiliary voltage such that the vectorial sum of the load and auxiliary voltages equal the nominal supply voltage (power supply correction).

Regarding claim 50, Kouroussis discloses the non-critical load has a load current (see paragraph 16) and the auxiliary voltage is provided at a phase angle perpendicular to the load current (see paragraph 67, max pf).

Regarding claim 51, Kouroussis discloses delivering power to the non-critical (non-critical loads) load to reduce voltage fluctuations of the AC mains (power factor correction).

Regarding claim 57, Kouroussis discloses providing a power controller (Energy Management System) for absorbing and delivering power (power factor correction).

Regarding claim 58, Kouroussis discloses the power controller (Energy Management System) is connected in series with the AC mains and the non-critical load (non-critical loads).

Regarding claim 62, Kouroussis discloses providing a voltage controller (Energy Management System) for detecting the voltage of the AC mains (Utility Supply) and providing a voltage control signal based on whether the voltage of the AC mains is above or below a nominal supply voltage (power factor correction), referring to the voltage control signal to absorb or deliver power when the voltage of the AC mains (Utility Supply) is above or below the nominal supply voltage, thereby maintaining the AC mains at the nominal supply voltage (power factor correction).

Regarding claim 63, Kouroussis discloses the non-critical load (non-critical load) has a load voltage, and the method includes providing a synchronization network (Energy Management System) for detecting a phase angle of the AC mains (Utility Supply) and providing a synchronization signal (see paragraph 72), referring to the synchronization signal to provide an auxiliary voltage at an appropriate phase angle (see paragraph 67) such that the vectorial sum of the load and auxiliary voltages equal a nominal supply voltage, thereby maintaining the AC mains at the nominal supply voltage (power factor correction).




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORENA D BRUNER whose telephone number is (571)270-0262.  The examiner can normally be reached on M-F 9:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/LORENA D BRUNER/Examiner, Art Unit 2839                                                                                                                                                                                                        

	/THIENVU V TRAN/                                        Supervisory Patent Examiner, Art Unit 2839